El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
Por escritura pública otorgada el 21 de mayo de 194(5 Víctor Coll Cintrón y esposa vendieron a Francisco Sánchez Cor-dero y esposa un solar de 148 metros cuadrados de super-ficie, conteniendo una casa terrera, de madera, en el pueblo de Catan o. Se hizo constar en la escritura que la propiedad ■estaba libre de cargas y gravámenes; que la venta se efec-tuaba por el convenido precio de $900 y que los vendedores se obligaban al saneamiento en caso de eviccíón.
En 13 de mayo del siguiente año Sánchez Cordero instó ante la Corte de Distrito de Bayamón demanda de daños y perjuicios- contra Coll Cintrón y esposa. Alegó en ella que a los pocos días de -haberse otorgado la referida escritura él descubrió que la finca objeto del contrato estaba inscrita a nombre de anteriores dueños, con descripción distinta a la que figuraba en la escritura otorgada a su favor; que en el Registro de la Propiedad aparecía que la finca por él adquirida estaba hipotecada a favor de un tercero por la suma de $450 de principal, con intereses al 1 por ciento mensual, más un crédito adicional de $50 para intereses y otro de $75 para gastos, costas y honorarios de abogado; que en pleito sobre cobro del indicado crédito hipotecario por la vía ordinaria se sentenció a los allí demandados a pagar al acreedor $744 de principal, más intereses y $75 para gas-tos, costas y honorarios de abogado; que en otro caso civil *927ini ciado posteriormente en cobro de la sentencia dictada én el pleito sobre crédito hipotecario, se ordenó la venta en pública subasta de la finca con el objeto de hacer efectiva al allí demandante la suma de $819; que al anunciarse la subasta de la propiedad él corría el riesgo de sufrir graves daños, por lo que en 17 de abril de 1947 pagó al acreedor la suma total de $892.50 para cubrir el importe de la sentencia, los interoses legales y las costas, procediendo entonces el acree-dor a cancelar mediante escritura pública el aludido crédito hipotecario; y que desde que se hizo el contrato de compra-venta los demandados se han negado a saldar la deuda hipo-tecaria indicada, ocasionando- ello al demandante daños y per-juicios ascendentes a $900.
Contestaron los demandados y alegaron como defensa especial que ante la misma corte el demandante presentó otra demanda contra ellos solicitando la rescisión del contrato en cuya virtud los demandados le habían vendido la finca urbana a que se hace referencia en la demanda por el precio de $1,400, aunque la escritura que evidenciaba el contrato lijaba la suma de $900; que el demandante desistió de dicha demanda y radicó la actual de daños y perjuicios; y que aun-que por la escritura de 21 de mayo de 1946 se hacía constar que los demandados vendieron al demandante la finca urbana a que se refiere la demanda por $900, el convenio antes del otorgamiento de la misma fue que el valor del inmueble sería $1,400, quedando la diferencia en poder del demandante para este satisfacer el gravamen que pesaba sobre la finca y pagar los gastos de inscripción; y que ellos no han causado daño alguno al demandante.
Trabada así la contienda, fué el pleito a juicio. Al surgir de la propia prueba del demandante que si bien en la escritura se hacía constar que el precio pagado por la pro-piedad fué $900, lo cierto era que el demandante y su esposa pagaron por ella $1,400 y que se consignó tan sólo la can-*928íidad de $900 “con el fin de evitar el pago de contribucio-nes”, los demandados solicitaron de la corte declarara sin lugar la demanda por baber acudido el demandante a la corte con una transacción que envuelve fraude al erario público. La resolución dictada por la corte declarando sin lugar esa moción lia sido objeto del primer señalamiento de errores.
La regla general, indudablemente, es que un contrato otorgado en violación de la ley es una nulidad y que los contratantes no pueden exigir el cumplimiento del misino. Artículo 4, Código Civil, ed. .1930; Embrey v. Jemison, 131 U.S. 336, 33 L. ed. 172, 177. Empero, si bien es cierto que en este caso la prueba demuestra que se hizo constar en la escritura una suma menor que aquélla que en realidad servía de causa al contrato, no puede decirse por ese solo hecho que dicha causa 1‘uera ilegal y, por ende, que el contrato sea nulo, Latorre v. Cruz, 67 D.P.R. 743; Ríos v. Amorós et al., 27 D.P.R. 804. Cf. González Rodríguez v. Fumero, 38 D.P.R. 556. Al fijarse una suma menor como causa, el propósito fue tratar de lograr que la propiedad se tasara más tarde por el Tesorero de Puerto Rico en una suma que diera derecho- a los adquirentes a disfrutar de la exención provista por el artículo 291 del Código Político, según el mismo fue enmendado por la Ley núm. 27 de 12 de abril de 3941 (pág. 457 (1). (Al tasar propiedades el Tesorero hace naturalmente su propia valoración de las mismas y el precio estipulado por las partes en una escritura no es, en manera alguna, obligatorio ni decisivo para dicho funcionario.) Al así procederse se violó también la sección 2 de la Ley núm. 101 de 12 de mayo de 1943 (pág. 279), que especifica los sellos de rentas internas a ser cancelados en los originales y copias *929de toda escritura pública. (2) La cuestión a determinarse es, pues, si a pesar de la existencia de esas ilegalidades, pueden exigirse por una de las partes a la otra daños y perjuicios por la violación del contrato.
 El Tribunal Supremo de los Estados Unidos, por voz del Juez Asociado Sr. Brandéis, en Loughran v. Loughran, 292 U.S. 216, 78 L. ed. 1219, 1226, (reconsideración denegada, 78 L. ed. 1474), al interpretar un caso en que estaba envuelta una ilegalidad, manifestó en el curso, de su opinión que cuando en esa clase de pleitos la ilegalidad alegada es inherente a la causa de acción y está relacionada directamente con el remedio solicitado, la misma constituye, una defensa fundamental, pero que cuando la relación de la ilegalidad con el remedio solicitado es indirecta y remota, el daño relacionado es cosa del pasado y colateral; que en los innumerables casos que han seguido el de Connolly v. Union Sewer Pipe Co., 184 U.S. 540, 46 L. ed. 679, ha quedado establecido que la ilegalidad no constituye defensa si la misma es meramente colateral a la causa de acción entablada y que una persona no se coloca al margen de la ley ni pierde todos sus derechos al realizar un acto ilegal. Véanse también National Bank & Loan Co. v. Petrie, 189 U.S. 423, 47 L. ed. 879; 12 Am. Jur., pág. 718, see. 211 y casos citados.
En el presente caso, al igual que en los citados, la rela-ción de la ilegalidad con el remedio solicitado es indirecta y remota. Es colateral al contrato celebrado entre las partes. *930La fijación de un precio inferior al real convenido no anula él contrato entre ellos celebrado. Al que afectaba era al Tesoro público. La acción no se dirige, sin embargo, contra el erario. Tampoco versa sobre la tasación de la pro-piedad vendida, ni sobre los derechos de arancel a ser can-celados en el original de la escritura y su copia. No hay. en verdad razón para que la ilegalidad indirecta y remota exis-tente convierta en una nulidad el contrato celebrado entre las partes.- No se ha cometido el primer error señalado.
Sostienen también los demandados que la corte inferior cometió error al declarar con lugar la demanda. En su sentencia la corte condenó a los demandados a pagar al demandante la suma de $892.50 en concepto de daños y perjuicios;, más las costas y $100- para honorarios de abogado.
De acuerdo con el artículo 1372 del Código Civil (ed. 1930):
“Si la finca vendida estuviese gravada, sin mencionarlo la escri-tura, con alguna carga o servidumbre no aparente, de tal naturaleza que deba presumirse no la habría adquirido el comprador si la hubiera conocido,' podrá pedir 1-a rescisión del -contrato, a no -ser que prefiera ,1a indemnización correspondiente.
. “ Durante un año, a contar desde el otorgamiento de la escritura, podrá el comprador ejercitar la acción reseisoria, o solicitar la indem-nización. Transcurrido el año, sólo podrá reclamar la indemnización dentro do un período igual, a contar desde el día en que haya descubierto la carga o servidumbre.”
Manifestamos en Mejía v. Mouriño, 68 D.P.R. 661, 663, que “Interpretando el artículo correspondiente del Código Civil Español, el 1483, dice Manresa que si el gravamen o la servidumbre no aparente estuviesen inscritos en el Eegistro de la Propiedad, el comprador pudo conocer perfectamente el estado del inmueble vendido y si sufre perjuicios, debe impu-társelos ,a su propia negligencia.” Y que “‘Agrega dicho autor que . . . cuando consta el gravamen del Eegistro, el comprador no tendrá derecho ni a la rescisión del contrato ni a pedir indemnización de ninguna especie. Manresa, Co-*931■mentarlos al Código Civil Español, t. 10 (2da. ed. 1908), pág. 221. Véanse, al mismo efecto, Seaevola, Código Civil, t. 23, pág. 599, y la Sentencia del Tribunal Supremo de Es-paña de' 8 de abril de 1903, Jnr. Civil, t. 95, págs. 597, 614.” Ese caso, aparentemente, da la razón a los demandados. Pero en el presente se hace necesario determinar el efecto qne pueda tener el haberse hecho constar en la escritura que la propiedad no estaba inscrita. Nos dice a este respecto el misino tratadista, refiriéndose al, artículo 1483 del Código Civil Español, ya citado, que:
■ ■ ‘ ‘Asegurando el vendedor, bajo su responsabilidad, que las fincas se hallaban libres de cargas y que se obligaba a la eviceión, con enmienda de daños, pago de costas e indemnización de perjuicios, tales cláusulas constituyen un pacto perfecto sobre materia lícita que da acción al comprador para exigir el saneamiento de- la. cosa vfendida por los gravámenes inscritos a que el inmueble estuviese afecto, pues demuestra que el ánimo del vendedor fué reparar el daño que sobreviniera al comprador, excusándole de .poner en prác-tica, fiado en la responsabilidad personal de aquél, las investiga-ciones que, en defecto de pacto expreso, regula el derecho positivo (sentencia de 5 de enero do 1916).” (135' Jur. Civil 20). Man-resa, Obra citada, tomo X, ed. 1931, pág. 207.
Estamos enteramente de acuerdo con el anterior comen-tario del ilustre tratadista.. Si el vendedor expresamente ase-gura al comprador en la escritura de compraventa que la linea objeto del contrato está libre de cargas y que respon-derá del saneamiento en caso de eviceión, no vemos razón alguna por la cual el adquirente quede obligado por una ins-cripción en el Registro de la Propiedad, especialmente cuando la finca figura inscrita a nombre de otra persona y con des-cripción distinta.
La prueba testifical y documental aducida demuestra que los daños alegados fueron sufridos por el demandante y la corte inferior actuó acertadamente al declarar con lugar la demanda.
*932De existir en Puerto Rico una ley declarando nulo y sin valor alguno todo contrato en que con el objeto de evadir el pago de cualesquiera contribuciones o los derechos del arancel notarial los contratantes hagan constar una causa falsa, otro sería, desde luego, el resultado. Pero tal ley noexiste, y a las cortes sólo incumbe aplicar e interpretar las leyes tal como las encuentran. Si debe o no existir semejante bey es cuestión que no nos atañe.

Debe confirmarse la sentencia apelada.


(1) Dispone el artículo 291 del Código Político, en lo aquí pertinente que "estará exenta de tributación para la imposición de contribuciones toda pro-piedad en la cual el dueño, siendo jefe de familia, tenga constituido su hogar seguro (homestead), siempre que sus bienes, en su valor total, sean tasados en menos de mil (1,000) dólares.”


(2) La sección 2 de la Ley 101 de 1943, se lee ea parte así:
“Ea cada doeuaieato e iastrumeato origiaal, autorizado por uotario público, que baya de ser protocolizado, y sus copias, se fijarán y cancelarán ea sellos de reatas internas de los siguientes valores o denominaciones:

a

“(e) Cuando la cuantía exceda de $500 y no pase do $1,000, un dólar original y cincuenta centavos por cada copia.
“ (d) Cuando la cuantía exceda de $1,000 y no pase de $5,000, un dólar por los primeros $1,000 y veinte y cinco centavos adicionales por cada mil dólares o fracción de mil dólares por el original; y cincuenta centavos por los primeros mil dólares y diez centavos adicionales por cada mil dólares o fracción de mil dólares por cada copia."